n     ni
                                                                                         04/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0313


                                       DA 20-0313
                                                                          FILED
LEO G. and JEANNE R. BARSANTI,
                                                                          APR 0 6 2021
                                                                       Bowen Greenwood
              Petitioners and Appellants,                            Clerk of Supreme Court
                                                                        Statm of Montana

       v.
                                                                    ORDER
MONTANA PUBLIC SERVICE
COMMISSION and NORTHWESTERN
ENERGY,

             Respondents and Appellees.




      By petition filed March 17, 2021, Petitioners and Appellants Leo and Jeanne
Barsanti(Barsantis) petition through counsel pursuant to M.R. App. P. 20(1)(a)(i)and (iii)
for rehearing on our prior decision in this matter on March 2, 2021, in Barsanti v. Montana
Pub. Serv. Commin,2021 MT 54N,         Mont.    ,481 P.3d 232. Upon review of Barsantis'
petition, the joint response of Appellees Montana Public Service Commission and
Northwest Energy in opposition, our prior decision, and the briefing and record on appeal,
we find and conclude that Barsantis have failed to show sufficient grounds for rehearing
under M. R. App. P. 20(1)(a)(i) and (iii).
       Accordingly,
       IT IS ORDERED that Barsantis' petition for rehearing is hereby DENIED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
respective parties' counsel of record.
                       1;3-,
       DATED this (2. day of April, 2021.

                                                                       414__
                                                           ?-41
2